               Case 2:17-cv-00094-RAJ Document 220 Filed 02/14/19 Page 1 of 3



1                                                                 The Honorable Richard A. Jones

2

3
                             UNITED STATES DISTRICT COURT
4                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
5

6    ABDIQAFAR WAGAFE, et al.,                       No. 2:17-cv-00094-RAJ
7                               Plaintiffs,          ORDER GRANTING
                                                     STIPULATED MOTION FOR
8         v.                                         ENTRY OF CASE SCHEDULE
9    DONALD TRUMP, President of the
     United States, et al.,
10
                               Defendants.
11

12          THE COURT, having considered the parties’ Stipulated Motion for Entry of Case

13   Schedule, being fully advised and finding good cause, now hereby

14          ORDERS that the parties’ stipulated motion (Dkt. #219) is GRANTED and that

15   the stay is lifted and the following schedule is adopted for the parties’ court filings

16   relating to Plaintiffs’ Motion to Compel and Defendants’ Motion for Protective Order:

17          Plaintiffs’ Motion to Compel:                                 February 21, 2019

18          Defendants’ Opposition and Motion
            for Protective Order:                                         March 7, 2019
19
            Plaintiffs’ Opposition to Defendants’
20          Motion and Reply in support of Plaintiffs’ Motion:            March 21, 2019

21          Defendants’ Reply in support of Defendants’
            Motion:                                                       April 4, 2019
22
                                                             UNITED STATES DEPARTMENT OF JUSTICE
23   ORDER GRANTING STIPULATED MOTION                       Civil Division, Office of Immigration Litigation
     FOR ENTRY OF CASE SCHEDULE - 1                                Ben Franklin Station, P.O. Box 878
     (2:17-CV-00094-RAJ)                                                 Washington, DC 20044
                                                                             (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 220 Filed 02/14/19 Page 2 of 3



1           The Court further ORDERS that the previously scheduled trial of this case and

2    pretrial deadlines are amended as follows:

3    BENCH TRIAL DATE                                         October 21, 2019

4    Length of Trial                                          5 days

5    Deadline to Complete Discovery                           April 26, 2019
     (other than expert discovery and all depositions),
6    which extension does not authorize new written
     discovery requests (other than requests to admit)
7    or subpoenas for document production
8    Expert Witness Disclosures/Reports                       May 10, 2019
     Under FRCP 26(a)(2) Due
9
     Deadline for Depositions (other than of experts)         May 24, 2019
10
     Responsive Expert Witness Disclosure/ Reports            May 31, 2019
11
     Under FRCP 26(a)(2) Due
12
     Deadline to Complete Expert Discovery                    June 24, 2019
     (including all expert depositions)
13

14
     All dispositive motions must be filed by                 July 8, 2019
     and noted on the motion calendar no later
15   than the fourth Friday thereafter pursuant to
     LCR7(d)(3)
16
     All motions in limine must be filed by                   September 9, 2019
17   and noted on the motion calendar no later
     than three Fridays thereafter pursuant to
18   LCR7(d)(4)

19   Agreed Pretrial Order due                                September 30, 2019

20   Pretrial conference                                      To be set by the Court

21   Trial briefs, deposition designations, and               October 7, 2019
     trial exhibits due
22
                                                           UNITED STATES DEPARTMENT OF JUSTICE
23   ORDER GRANTING STIPULATED MOTION                     Civil Division, Office of Immigration Litigation
     FOR ENTRY OF CASE SCHEDULE - 2                              Ben Franklin Station, P.O. Box 878
     (2:17-CV-00094-RAJ)                                               Washington, DC 20044
                                                                           (202) 616-4900
            Case 2:17-cv-00094-RAJ Document 220 Filed 02/14/19 Page 3 of 3



1         DATED this 14th day of February, 2019.

2

3
                                                   A
                                                   The Honorable Richard A. Jones
4                                                  United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                       UNITED STATES DEPARTMENT OF JUSTICE
23   ORDER GRANTING STIPULATED MOTION                 Civil Division, Office of Immigration Litigation
     FOR ENTRY OF CASE SCHEDULE - 3                          Ben Franklin Station, P.O. Box 878
     (2:17-CV-00094-RAJ)                                           Washington, DC 20044
                                                                       (202) 616-4900
